Citation Nr: 1448603	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right lower extremity.

2.  Entitlement to service connection for a right hip strain.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for status post right orchiectomy.

5.  Entitlement to service connection for bilateral photophobia and ocular irritation with mild cataracts.

6.  Entitlement to service connection for a dental condition for compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was scheduled to testify at a Travel Board hearing in July 2012 but he failed to show up.  

The Board has reviewed the Veteran's electronic claims file and his paper claims file, and has considered all of the records contained therein in the decision below. 

The issue of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the RO.  See 38 C.F.R. § 17.161 (2013).  Throughout the appeal, the Veteran has requested VA treatment for his dental problems at a Veterans Health Administration (VHA) facility, in addition to VA compensation for his dental problems.  In this regard, a claim for service connection for a dental disorder on a compensable basis is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). 

Effective February 29, 2012, clarifying amendments to the regulations state that the Veterans Benefits Administration (VBA) will only adjudicate a claim for service connection for a dental disorder for treatment purposes after the VHA first determines whether a Veteran meets the basic eligibility requirements of §17.161 of this chapter and requests that VBA make a determination on certain questions.  See 38 C.F.R. § 3.381(a) (2012); 77 Fed. Reg. 4469 -71 (Jan. 30, 2012).  In short, the initial determination as to eligibility for VA outpatient dental treatment is to be made by the appropriate VHA facility, not the VBA.  Therefore, the Board does not have jurisdiction over the VA outpatient dental treatment issue, and it is referred to the RO for additional referral to the nearest VHA dental facility for a determination of eligibility.

The issues of entitlement to service connection for lumbosacral strain, a right hip strain, bilateral photophobia and ocular irritation with mild cataracts, status post right orchiectomy, and neuropathy of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDING OF FACT

The Veteran's dental disorder is not a compensable disability.


CONCLUSION OF LAW

The criteria for service connection for a dental condition are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.381 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

As to the claim of entitlement to service connection for a dental condition, the operation of law precludes a favorable determination for the appellant.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).

Legal Criteria and Analysis

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2012).  Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150 , Diagnostic Code 9913 (2012) (Note).  

Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of dental treatment under the provisions of 38 C.F.R. Chapter 17; 38 C.F.R. § 3.381 (2013).  In other words, service connection for VA compensation purposes is not permitted for the above conditions.  

At the outset, the Board notes that the RO has specifically adjudicated the issue of service connection for compensation purposes only, and the issue of service connection for treatment purposes has been referred for initial consideration by the agency of original jurisdiction.  

The Veteran does not contend, nor does any evidence of record indicate, that he sustained any trauma to his teeth or jaw in service.  Rather, he has claimed service connection very generally for a dental condition.  Outpatient treatment records of November 2009 note that the Veteran complained that he did not receive proper care of his teeth while in service and that he now has dental problems because of it.  Service treatment records show that the Veteran was treated for cavities on various teeth, removal of calculus on various teeth, and the extraction of tooth #3.  As noted, the service treatment records are completely silent for any trauma to the teeth or jaws.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).

Post-service, the Veteran has not submitted any evidence of a current dental disability as defined by VA regulations.  Neither his statements nor those from his representative claim any specific dental disability.  In a March 2009 letter, the RO requested that the Veteran submit any evidence in support of his dental claim.  However, no response was received from the Veteran.  The Board notes that, based on the Veteran's lay statements, his service treatment records, and his post-service treatment records, the Veteran is essentially seeking service connection for problems related to periodontal disease, which is not considered a disability for compensation purposes.  

The Board notes that service connection requires evidence that establishes that a veteran currently have a dental disability for which service connection is being sought.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  See also McClain v. Nicholson, 21 Vet.App. 319 (2007). 

Therefore, in this case, not only do the dental conditions noted in service not provide a basis for service connection for a dental condition (there is no noted dental trauma, or trauma or injury to the jaw in service) for compensation purposes, but also there is no lay or clinical evidence of current disability as deined by VA regulations.  See Rabideau; Brammer.  The Board is bound by VA regulations.  Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Accordingly, the Veteran's appeal as to service connection for a dental disability for compensation purposes is denied.


ORDER

Service connection for a dental disability is denied.


REMAND

The Veteran seeks service connection for a lumbosacral disability, a right hip disability, neuropathy of the right lower extremity, bilateral photophobia and ocular irritation, and status post right orchiectomy.  After a careful review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

The Veteran was afforded a VA examination in September 2008 for the right hip, back, eyes, neuropathy, and status post orchiectomy.  A second VA examination for the back was conducted in July 2009.

The provided VA examinations are inadequate.  For most of the issues, a medical opinion was not provided.  Moreover, the VA examiner did not have the benefit of reviewing the claim file.  Therefore, in regards to the hip, the examiner did not consider that the Veteran had complaints of right hip pain in service.  

Regarding the back, the September 2008 VA examiner did not provide an opinion.  The July 2009 examiner stated there was no back disability and apparently ignored x-ray evidence of degenerative changes.  Moreover, he did not consider the in-service reports of back pain.

Regarding the right lower extremity neuropathy, no opinion was provided.  In regards to the eye disability, in a September 2008 addendum, the examiner provided a negative nexus opinion, however, a rationale was not provided.  

Given the above, the Board finds that the VA examinations are inadequate.

The Veteran was scheduled for a VA examination in January 2012; however, he failed to show up.  There is nothing in the record to indicate the reason why he did not show up.  However, VA outpatient treatment records dated in January 2012 show that the Veteran was calling with complaints of back and leg pain.  The records reflect the Veteran rescheduled regular medical appointments scheduled for January 2012 for March 2012.  The treatment record entries seem to indicate the Veteran could not come into the VA medical facility for treatment due to his symptoms at the time.  Given this, the Board is concerned that regular medical appointments were rescheduled during this same period due to health problems but the VA examination was not mentioned or rescheduled.  It appears from the current record that due to his medical condition, he would have been unable to attend the VA examination as he was calling in for medical advice rather than coming into the hospital.  

Further, the Board notes that it is unclear as to if the Veteran was properly informed of the date and time of the VA examination.  There is an examination request in the file, but there is no letter to the Veteran informing him of the scheduled examination.  Given all of the above, the Board will provide one more opportunity for the Veteran to have a VA examination.

Finally, the VA outpatient treatment records through February 2012 have been associated with the claim file.  However, the records show that the Veteran was to continue to receive treatment after February 2012.  Therefore, there are currently outstanding VA treatment records.  All outstanding VA treatment records must be obtained and associated with the claim file.  Since the outstanding treatment records may contain evidence pertaining to all the remaining issues on appeal, the Board will defer a decision on all remaining issues until all of the records are obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate all of the Veteran's VA outpatient treatment records form February 2012 to the present. 

2. After the development above has been completed, the RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current disability of the back, right hip, right lower extremity, and bilateral eyes.  The claim folder should be made available to the examiner and access to the Veteran's Virtual VA file should be given to the examiner. The examiner must review the claim file and the documents contained within the Veteran's Virtual VA file and should state in the examination report that said review was done.  After an appropriate examination of the Veteran, the examiner should list all of the current disabilities of the back, right hip, right leg, and bilateral eyes.  For each disability identified, the examiner is to provide an opinion as to whether the disability is due to any disease or injury in service or whether such etiology is unlikely.  A complete rationale for each opinion rendered must be provided.  The examiner should consider all of the Veteran's lay assertions, all findings and complaints in service and all post-service treatment records when rendering their opinion.

3. After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought are not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


